Title: John Adams to Thomas Jefferson, 28 Jan. 1786
From: Adams, John
To: Jefferson, Thomas


          
            
              Dear Sir
            
            

              Grosvenor Square

               Jan. 28. 1786
            
          

          I have recd yours of the 12, but
            Yesterday, and wish it were in my Power to order the Interest due to the French Officers
            to be paid: but it is not.—They must remain unpaid, be the Consequence what it may
            untill Congress or the Board of Treasury order it. indeed, I dont know how your
            Subsistence & mine is to be paid after next month.—Mr Grand will be likely to advance yours, but from whence mine is to come I know
            not.
          I am clearly for treating with the Emperors Ambassador immediately,
            and even for the Netherlands only, although it would be better to extend it to all the
            rest of his Dominions.—Why will not the Prussian Treaty answer for the Model. I pray you
            to proceed in the Business, as fast as you please. Treaties commercial with
            the two Imperial Courts cannot possibly do Us any harm that I can conceive.
          This Letter goes by Mr Joy, whom I pray
            you to attend to a little. He wishes to go to the East Indies, with Views of promoting a
            Trade between the United States and that Country.
          In great Haste yours forever

          
            
              John Adams
            
          
        